Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a device” in claim 1,
“a sensor” in claim 1,
“sensor lines” in claims 1, 5 and 7,
“a circuit” in claim 1,
“at least one line” in claim 2, and
“a triggered line” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Newly submitted claims 8-20 are directed to an invention that is independent or distinct from the invention originally claimed (on 24 May 2021).

Since applicant has received an action (mailed on 5 January 2022) on the merits for the originally presented invention (filed on 24 May 2021), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Newly submitted claims 8-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

I.	Claim 1 (as originally submitted on 24 May 2021, and examined on 5 January 2022), drawn to a method, classified in class G06F 3/041661.
II.	Claims 8-14 (as newly filed on 6 June 2022), drawn to a 1st device, classified in class G06F 3/04186.
III.	Claims 15-20 (as newly filed on 6 June 2022), drawn to a 2nd device, classified in class G06F 3/05.
The inventions are distinct, each from the other because of the following reasons:

“Invention II” and “Invention I” are related as product and process of use. 
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  

(1) In the instant case, the process for using the product as claimed (in claim 1 as originally submitted on 24 May 2021) can be practiced with another materially different product (than that of claims 8-14 as newly filed on 6 June 2022). 
For example, the process as claimed (in claim 1 as originally submitted on 24 May 2021) can be practiced with another materially different product (than that of claims 8-14 as newly filed on 6 June 2022) not including at least:
“a processor programmed to perform following operations: without scanning the sensor lines: sample first outputs of the sensor responsive to simultaneously triggering a plurality first set of the sensor lines of the sensor with a same signal over a first stage,” as claimed in newly filed independent claim 8 (lines 4-8); 
“a processor programmed to perform following operations: without scanning the sensor lines:… select a second set of the sensor lines of the sensor that indicate a presence of the user interactions from based on the first outputs sampled,” as claimed in newly filed independent claim 8 (lines 4-5, 9-10);
“a processor programmed to perform following operations: without scanning the sensor lines:… scan based on a multi-touch detection only the second set, one sensor line at a time over a second stage to receive second outputs,” as claimed in newly filed independent claim 8 (lines 4-5, 11-12);
“a processor programmed to perform following operations: without scanning the sensor lines:… sample second outputs responsive to the scanning over the second stage,” as claimed in newly filed independent claim 8 (lines 4-5, 13);
“a processor programmed to perform following operations: without scanning the sensor lines:… determine positions of the user interactions on the sensor from the second outputs sampled over the second stage,” as claimed in newly filed independent claim 8 (lines 4-5, 15-16); and
“wherein the first stage occurs over a first period of time and wherein the second stage occurs over a second period of time subsequent to the first period of time” as claimed in newly filed independent claim 8 (lines 16-18) of “Invention II.”

(2) In the instant case, the product as claimed (in claims 8-14 as newly filed on 6 June 2022) can be used in a materially different process of using that product (than that of claim 1 as originally submitted on 24 May 2021).
For example, the product as claimed (in claims 8-14 as newly filed on 6 June 2022) can be used in a materially different process of using that product (than that of claim 1 as originally submitted on 24 May 2021) without at least:
“operating a sensor for capacitive based detection of user interactions,” as claimed in originally submitted independent claim 1 (line 2) of “Invention I.”

“Invention III” and “Invention I” are related as product and process of use. 

(1) In the instant case, the process for using the product as claimed (in claim 1 as originally submitted on 24 May 2021) can be practiced with another materially different product (than that of claims 15-20 as newly filed on 6 June 2022). 
For example, the process as claimed (in claim 1 as originally submitted on 24 May 2021) can be practiced with another materially different product (than that of claims 15-20 as newly filed on 6 June 2022) not including at least:
“the circuit configured to: without scanning the sensor lines: sample first outputs of the sensor responsive to simultaneously triggering a plurality first set of the sensor lines of the sensor with a same signal over a first stage,” as claimed in newly filed independent claim 15 (lines 4-8); 
“the circuit configured to: without scanning the sensor lines:… select a second set of the sensor lines of the sensor that indicate a presence of the user interactions from based on the first outputs sampled,” as claimed in newly filed independent claim 15 (lines 4-5, 9-10);
“the circuit configured to: without scanning the sensor lines:… scan based on a multi-touch detection only the second set, one sensor line at a time over a second stage to receive second outputs,” as claimed in newly filed independent claim 15 (lines 4-5, 11-12);
“the circuit configured to: without scanning the sensor lines:… sample second outputs responsive to the scanning over the second stage,” as claimed in newly filed independent claim 15 (lines 4-5, 13);
“the circuit configured to: without scanning the sensor lines:… determine positions of the user interactions on the sensor from the second outputs sampled over the second stage,” as claimed in newly filed independent claim 15 (lines 4-5, 15-16); and
“wherein the first stage occurs over a first period of time and wherein the second stage occurs over a second period of time subsequent to the first period of time” as claimed in newly filed independent claim 15 (lines 16-18) of “Invention III.”

(2) In the instant case, the product as claimed (in claims 15-20 as newly filed on 6 June 2022) can be used in a materially different process of using that product (than that of claim 1 as originally submitted on 24 May 2021).
For example, the product as claimed (in claims 15-20 as newly filed on 6 June 2022) can be used in a materially different process of using that product (than that of claim 1 as originally submitted on 24 May 2021) without at least:
“operating a sensor for capacitive based detection of user interactions,” as claimed in originally submitted independent claim 1 (line 2) of “Invention I.”

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

For example:
Examining “Invention I” requires employing uniquely different search queries for “operating a sensor for capacitive based detection of user interactions,” as claimed in originally submitted independent claim 1 (line 2) of “Invention I.”
The above search queries would not be required when examining “Inventions II and III.”

Examining “Invention II” requires employing uniquely different search queries for “a processor programmed to perform following operations: without scanning the sensor lines: sample first outputs of the sensor responsive to simultaneously triggering a plurality first set of the sensor lines of the sensor with a same signal over a first stage,” as claimed in newly filed independent claim 8 (lines 4-8); 
“a processor programmed to perform following operations: without scanning the sensor lines:… select a second set of the sensor lines of the sensor that indicate a presence of the user interactions from based on the first outputs sampled,” as claimed in newly filed independent claim 8 (lines 4-5, 9-10);
“a processor programmed to perform following operations: without scanning the sensor lines:… scan based on a multi-touch detection only the second set, one sensor line at a time over a second stage to receive second outputs,” as claimed in newly filed independent claim 8 (lines 4-5, 11-12);
“a processor programmed to perform following operations: without scanning the sensor lines:… sample second outputs responsive to the scanning over the second stage,” as claimed in newly filed independent claim 8 (lines 4-5, 13);
“a processor programmed to perform following operations: without scanning the sensor lines:… determine positions of the user interactions on the sensor from the second outputs sampled over the second stage,” as claimed in newly filed independent claim 8 (lines 4-5, 15-16); and
“wherein the first stage occurs over a first period of time and wherein the second stage occurs over a second period of time subsequent to the first period of time” as claimed in newly filed independent claim 8 (lines 16-18) of “Invention II.”
The above search queries would not be required when examining “Invention I.”

Examining “Invention III” requires employing uniquely different search queries for “the circuit configured to: without scanning the sensor lines: sample first outputs of the sensor responsive to simultaneously triggering a plurality first set of the sensor lines of the sensor with a same signal over a first stage,” as claimed in newly filed independent claim 15 (lines 4-8); 
“the circuit configured to: without scanning the sensor lines:… select a second set of the sensor lines of the sensor that indicate a presence of the user interactions from based on the first outputs sampled,” as claimed in newly filed independent claim 15 (lines 4-5, 9-10);
“the circuit configured to: without scanning the sensor lines:… scan based on a multi-touch detection only the second set, one sensor line at a time over a second stage to receive second outputs,” as claimed in newly filed independent claim 15 (lines 4-5, 11-12);
“the circuit configured to: without scanning the sensor lines:… sample second outputs responsive to the scanning over the second stage,” as claimed in newly filed independent claim 15 (lines 4-5, 13);
“the circuit configured to: without scanning the sensor lines:… determine positions of the user interactions on the sensor from the second outputs sampled over the second stage,” as claimed in newly filed independent claim 15 (lines 4-5, 15-16); and
“wherein the first stage occurs over a first period of time and wherein the second stage occurs over a second period of time subsequent to the first period of time” as claimed in newly filed independent claim 15 (lines 16-18) of “Invention III.”
The above search queries would not be required when examining “Invention I.”

Claim Objections
Claims 1-7 are objected to because of the following informalities: 

Claim 1 is objected to because of the claimed subject matter: “prior to scanning any of the sensor lines:… scanning, by the circuit, based on a multi-touch detection method only the second set [of the sensor lines]” (lines 5 and 12).
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation are intended to be.
How can “scanning” of the sensor lines be performed “prior to scanning any of the sensor lines”?

Claim 1 is objected to because it recites the limitation “the user interactions” (lines 10, 15).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a plurality of “user interactions.”

Claim 2 is objected to because it recites the limitation “the user.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “user.”

Claim 2 is objected to because it recites the limitation “the user interaction.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “user interaction.”

Claim 2 is objected to because it recites the limitation “the outputs.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “first outputs” and/or “second outputs.”

Any remaining claim(s) is/are objected to, as being dependent upon one or more objected base claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al (US 2008/0158167 A1) in view of Zachut et al (US 2007/0062852 A1) and Haim et al (US 2006/0012581 A1).

Regarding claim 1, Hotelling discloses a method for operating a device [e.g., Fig. 1: 100], the method comprising:
operating a sensor [e.g., Fig. 1: 101] including sensor lines arranged along a first axis [e.g., Fig. 1: horizontal 105a] and along a second axis [e.g., Fig. 1: vertical 105b] to form a grid [e.g., see Figs. 1, 2]; and
prior to scanning any of the sensor lines [e.g., Paragraphs 25, 31, 46: prior to scanning the lines for a next/future touch image]:
sampling [e.g., Fig. 6: 601 for Fig. 5: Group 4 of a previous/current touch image], by a circuit [e.g., Fig. 1: 103, 104, 106, 107] in communication with the sensor, first outputs [e.g., Fig. 7: 705] of the sensor responsive to simultaneously triggering [e.g., see Paragraph 44; Fig. 9] a first set of the sensor lines [e.g., Fig. 9: 901-904 = Fig. 5: Group 4] with a same signal [e.g., see Paragraph 48] over a first stage [e.g., Fig. 9: t0-t1; 1st pulse of t0-t1] of detection; and
selecting [e.g., Fig. 6: 604], by the circuit, a second set [e.g., Fig. 9: 901-902] of the sensor lines that indicate a presence of a user interaction [e.g., Fig. 6: 602 Yes] based on the first outputs sampled [e.g., see Paragraph 46];
scanning, by the circuit, only the second set over a second stage [e.g., Fig. 9: 1st pulse of t1-t2] of detection to receive second outputs; and
determining, by the circuit, positions [e.g., see Paragraph 36; Fig. 4: 403] of the user interaction from the second outputs (e.g., see Paragraphs 36-54).

Hotelling does not appear to expressly disclose selecting a second set of the sensor lines that indicate a presence of the user interactions, as instantly claimed.
However, Zachut discloses a method for operating a device [e.g., Fig. 3: 300], the method comprising:
operating a sensor  [e.g., Fig. 3: 203] including sensor lines  [e.g., Fig. 3: 302, 304, 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408] arranged along a first axis and along a second axis [e.g., x-axis, y-axis] to form a grid [e.g., within Fig. 3: 203]; and
prior to scanning any of the sensor lines [e.g., Paragraph 61: prior to scanning the lines for a next/future touch image]:
sampling [e.g., via Fig. 3: 310; Fig. 4: 400 of a previous/current touch image], by a circuit [e.g., Fig. 3: 306, 310, 320] in communication with the sensor, first outputs [e.g., Fig. 6C: 612, 614, 616] of the sensor responsive to simultaneously triggering a first set of the sensor lines [e.g., Fig. 15: 1510, 1512 for Fig. 15: 1506] with a same signal [e.g., Paragraph 78: pulsed AC signal] over a first stage [e.g., Fig. 15: while triggering group 1506] of detection; and
selecting [e.g., via Fig. 3: 306’s switches, 322, sample controls; Fig. 4: 404], by the circuit, a second set of the sensor lines [e.g., Fig. 3: 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408, passive electrodes connected to 402; Fig. 15: active electrodes 1504] that indicate a presence of the user interactions [e.g., when Fig. 5’s object 500, Fig. 7B’s finger touches or finger hovers 710 is/are present within Fig. 15’s electrode group 1506 such a presence with be indicated by a change in capacitive coupling and sensed signal strength/phase] based on the first outputs sampled;
wherein the second set is selected by comparing amplitudes of the first outputs to a threshold value (e.g., see Paragraphs 107-110);
scanning, by the circuit, only the second set over a second stage [e.g., Paragraph 80: Optionally, DSP 324 receives routing commands (e.g., which activated electrodes should be activated and when) and based on these commands generates serial routing commands to switch AC sources (e.g., the output of amplifier 325 via an analog/digital converter 326) to a desired activated electrode or electrodes; 
Paragraph 81: Complex Programmable Logic (CPLD) 322, to convert the signal from electrodes 304 from serial representation into parallel representation (in short, the CPLD is a `Serial to Parallel` converter) which is passed to a Digital Signal Processor 324;
Paragraph 86: the activated electrodes are activated serially, for example by switching a signal from an amplifier 325 into particular lines based on a serial routing command which controls the switches in apparatus 306
Paragraph 88: switch 404 selects one or more (a sub set) of a plurality of inputs to be processed further] of detection to receive second outputs [e.g., via Fig. 3: 316, 318; Fig. 4: 408]; and
determining, by the circuit, positions [e.g., x, y coordinates] of the user interactions from the second outputs (e.g., see Paragraphs 72-116). 

Hotelling and Zachut are analogous art, because they are from the shared inventive field of capacitive touch detection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Zachut’s threshold comparison techniques with Hotelling’s touch sensor, so as to differentiate between different touching and hovering objects.

Hotelling and Zachut do not appear to expressly disclose scanning, based on a multi-touch detection, only the second set over a second stage of detection to receive second outputs, as instantly claimed.
However, Haim discloses a method for operating a device [e.g., Fig. 2a: 200; Fig. 2b: 2000; Fig. 2c: 2300; Fig. 9], the method comprising:
operating a sensor [e.g., Fig. 2a: 210; Fig. 2b: 2100; Fig. 9: 900] including sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: 1000, lines connecting 1010, 1020, 1030, 1040, 1050] arranged along a first axis and along a second axis [e.g., horizontal/vertical axis] to form a grid [e.g., Fig. 2a: 220; Fig. 2b: 2100; Fig. 9: 900]; and
prior to scanning any of the sensor lines [e.g., Paragraphs 17, 105: prior to scanning the lines for a next/future touch image]:
sampling [e.g., via Fig. 2b: 2010], by a circuit [e.g., Fig. 2b: 2200; Fig. 2c: 2310, 2320; Fig. 9: 910, 960, 970] in communication with the sensor, first outputs of the sensor responsive to triggering a first set of the sensor lines with a same signal over a first stage [e.g., during Fig. 3: 310] of detection; and
selecting [e.g., Fig. 3: 310], by the circuit, a second set of the sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: lines connecting 1010, 1020, 1030, 1040, 1050] that indicate a presence of the user interactions [e.g., Fig. 5: 510, 550] based on the first outputs sampled;
scanning [e.g., Fig. 3: 320], by the circuit, based on a multi-touch detection method only the second set over a second stage [e.g., Paragraph 72: Each switch 2020 is fed by a group of amplifiers 2010 and passes on signals from one of the connected amplifiers 2010 to the next stage] of detection to receive second outputs [e.g., via Fig. 2b: 2040; Fig. 9: 940, 980]; and
determining, by the circuit, positions of the user interactions from the second outputs
(e.g., see Paragraphs 47-200). 

Hotelling, Zachut and Haim are analogous art, because they are from the shared inventive field of capacitive touch detection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Haim’s tracking window techniques with Hotelling’s and Zachut’s touch sensor, so as to sample a minimum number of sensor lines and minimize signal processing.

Regarding claim 2, Hotelling discloses scanning comprises independently triggering [e.g., Fig. 9: 901-902] each line of the second set of the sensor lines; and wherein determining positions of the user comprises: determining outputs [e.g., Fig. 7: 705] on at least one line [e.g., Fig. 1: 105b; Fig. 5: 505b] crossing a triggered line [e.g., Fig. 1: 105a; Fig. 5: 505a]; and determining a position [e.g., see Paragraph 36; Fig. 4: 403] of the user interaction based on the outputs (e.g., see Paragraphs 36-54).

Regarding claim 3, Hotelling discloses the sampling of the first outputs and the scanning of only the second set are performed over a single refresh cycle of the sensor (e.g., see Fig. 9; Paragraphs 44-49).

Zachut discloses the sampling of the first outputs and the scanning of only the second set are performed over a single refresh cycle of the sensor (e.g., see Paragraphs 86-89).

Haim discloses the sampling of the first outputs and the scanning of only the second set are performed over a single refresh cycle of the sensor (e.g., see Paragraphs 47-200).

Regarding claim 4, Hotelling discloses the sampling of the first outputs takes less time [e.g., Fig. 11: 1101] than the scanning [e.g., Fig. 11: 1103] only the second set (e.g., see Paragraphs 52).

Zachut discloses the sampling of the first outputs takes less time than the scanning only the second set (e.g., see Paragraphs 86-89).

Haim discloses the sampling of the first outputs takes less time than the scanning only the second set (e.g., see Paragraphs 47-200).

Regarding claim 5, Hotelling discloses the second set is only along the first axis, and the second set is scanned based on the first axis being selected as a triggering axis, and only sensor lines on the triggering axis are scanned (e.g., see Figs. 1, 2, 9; Paragraphs 23-31, 44-49).

Zachut discloses the second set is only along the first axis, and the second set is scanned based on the first axis being selected as a triggering axis, and only sensor lines on the triggering axis are scanned (e.g., see Paragraphs 86-89).

Haim discloses the second set is only along the first axis, and the second set is scanned based on the first axis being selected as a triggering axis, and only sensor lines on the triggering axis are scanned (e.g., see Paragraphs 47-200).

Regarding claim 6, Hotelling discloses the first outputs sampled are sampled simultaneously (e.g., see Fig. 9; Paragraphs 23, 31, 37, 40, 44-49).

Zachut discloses the first outputs sampled are sampled simultaneously (e.g., see Paragraphs 86-89).

Haim discloses the first outputs sampled are sampled simultaneously (e.g., see Paragraphs 47-200).

Regarding claim 7, Zachut discloses the first outputs sampled are difference signals [e.g., via Fig. 14: 1404, 1406, 1408] between pairs of sensor lines [e.g., Fig. 14: 304] of the sensor (e.g., see Paragraphs 141-153).

Haim discloses the first outputs sampled are difference signals between pairs of sensor lines of the sensor (e.g., see Figs. 10, 14; Paragraphs 47-200).

Response to Arguments
Applicant's arguments filed on 6 June 2022 have been fully considered but they are not persuasive.

The Applicant contends, “neither Zachut nor Haim remedy the deficiencies of Hotelling in describing or rendering obvious at least the feature of ‘without scanning one or more portions of the sensor lines: sampling first outputs of the sensor responsive to simultaneously triggering a first set of the sensor lines with a same signal over a first stage of the method; and selecting a second set of the sensor lines that indicate a presence of user interactions with the sensor based on the first outputs sampled’ ” (see Page 7 of the Response filed on 6 June 2022). However, the Office respectfully disagrees.

Hotelling discloses a method for operating a device [e.g., Fig. 1: 100], the method comprising:
operating a sensor [e.g., Fig. 1: 101] including sensor lines arranged along a first axis [e.g., Fig. 1: horizontal 105a] and along a second axis [e.g., Fig. 1: vertical 105b] to form a grid [e.g., see Figs. 1, 2]; and
prior to scanning any of the sensor lines [e.g., Paragraphs 25, 31, 46: prior to scanning the lines for a next/future touch image]:
sampling [e.g., Fig. 6: 601 for Fig. 5: Group 4 of a previous/current touch image], by a circuit [e.g., Fig. 1: 103, 104, 106, 107] in communication with the sensor, first outputs [e.g., Fig. 7: 705] of the sensor responsive to simultaneously triggering [e.g., see Paragraph 44; Fig. 9] a first set of the sensor lines [e.g., Fig. 9: 901-904 = Fig. 5: Group 4] with a same signal [e.g., see Paragraph 48] over a first stage [e.g., Fig. 9: t0-t1; 1st pulse of t0-t1] of detection; and
selecting [e.g., Fig. 6: 604], by the circuit, a second set [e.g., Fig. 9: 901-902] of the sensor lines that indicate a presence of a user interaction [e.g., Fig. 6: 602 Yes] based on the first outputs sampled [e.g., see Paragraph 46];
scanning, by the circuit, only the second set over a second stage [e.g., Fig. 9: 1st pulse of t1-t2] of detection to receive second outputs; and
determining, by the circuit, positions [e.g., see Paragraph 36; Fig. 4: 403] of the user interaction from the second outputs (e.g., see Paragraphs 36-54).

Hotelling does not appear to expressly disclose selecting a second set of the sensor lines that indicate a presence of the user interactions, as instantly claimed.
However, Zachut discloses a method for operating a device [e.g., Fig. 3: 300], the method comprising:
operating a sensor  [e.g., Fig. 3: 203] including sensor lines  [e.g., Fig. 3: 302, 304, 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408] arranged along a first axis and along a second axis [e.g., x-axis, y-axis] to form a grid [e.g., within Fig. 3: 203]; and
prior to scanning any of the sensor lines [e.g., Paragraph 61: prior to scanning the lines for a next/future touch image]:
sampling [e.g., via Fig. 3: 310; Fig. 4: 400 of a previous/current touch image], by a circuit [e.g., Fig. 3: 306, 310, 320] in communication with the sensor, first outputs [e.g., Fig. 6C: 612, 614, 616] of the sensor responsive to simultaneously triggering a first set of the sensor lines [e.g., Fig. 15: 1510, 1512 for Fig. 15: 1506] with a same signal [e.g., Paragraph 78: pulsed AC signal] over a first stage [e.g., Fig. 15: while triggering group 1506] of detection; and
selecting [e.g., via Fig. 3: 306’s switches, 322, sample controls; Fig. 4: 404], by the circuit, a second set of the sensor lines [e.g., Fig. 3: 311, lines connecting 312, 314, 316, 318, 322, 324; Fig. 4: lines connecting 402, 404, 406, 408, passive electrodes connected to 402; Fig. 15: active electrodes 1504] that indicate a presence of the user interactions [e.g., when Fig. 5’s object 500, Fig. 7B’s finger touches or finger hovers 710 is/are present within Fig. 15’s electrode group 1506 such a presence with be indicated by a change in capacitive coupling and sensed signal strength/phase] based on the first outputs sampled;
wherein the second set is selected by comparing amplitudes of the first outputs to a threshold value (e.g., see Paragraphs 107-110);
scanning, by the circuit, only the second set over a second stage [e.g., Paragraph 80: Optionally, DSP 324 receives routing commands (e.g., which activated electrodes should be activated and when) and based on these commands generates serial routing commands to switch AC sources (e.g., the output of amplifier 325 via an analog/digital converter 326) to a desired activated electrode or electrodes; 
Paragraph 81: Complex Programmable Logic (CPLD) 322, to convert the signal from electrodes 304 from serial representation into parallel representation (in short, the CPLD is a `Serial to Parallel` converter) which is passed to a Digital Signal Processor 324;
Paragraph 86: the activated electrodes are activated serially, for example by switching a signal from an amplifier 325 into particular lines based on a serial routing command which controls the switches in apparatus 306
Paragraph 88: switch 404 selects one or more (a sub set) of a plurality of inputs to be processed further] of detection to receive second outputs [e.g., via Fig. 3: 316, 318; Fig. 4: 408]; and
determining, by the circuit, positions [e.g., x, y coordinates] of the user interactions from the second outputs (e.g., see Paragraphs 72-116). 

Hotelling and Zachut are analogous art, because they are from the shared inventive field of capacitive touch detection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Zachut’s threshold comparison techniques with Hotelling’s touch sensor, so as to differentiate between different touching and hovering objects.

Hotelling and Zachut do not appear to expressly disclose scanning, based on a multi-touch detection, only the second set over a second stage of detection to receive second outputs, as instantly claimed.
However, Haim discloses a method for operating a device [e.g., Fig. 2a: 200; Fig. 2b: 2000; Fig. 2c: 2300; Fig. 9], the method comprising:
operating a sensor [e.g., Fig. 2a: 210; Fig. 2b: 2100; Fig. 9: 900] including sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: 1000, lines connecting 1010, 1020, 1030, 1040, 1050] arranged along a first axis and along a second axis [e.g., horizontal/vertical axis] to form a grid [e.g., Fig. 2a: 220; Fig. 2b: 2100; Fig. 9: 900]; and
prior to scanning any of the sensor lines [e.g., Paragraphs 17, 105: prior to scanning the lines for a next/future touch image]:
sampling [e.g., via Fig. 2b: 2010], by a circuit [e.g., Fig. 2b: 2200; Fig. 2c: 2310, 2320; Fig. 9: 910, 960, 970] in communication with the sensor, first outputs of the sensor responsive to triggering a first set of the sensor lines with a same signal over a first stage [e.g., during Fig. 3: 310] of detection; and
selecting [e.g., Fig. 3: 310], by the circuit, a second set of the sensor lines [e.g., Fig. 2a: rows, columns 210; Fig. Fig. 2b: lines between 210, 2010, 2020, 2030, 2040, 2050; Fig. 9: lines connecting 900, 920, 930, 980, 940; Fig. 10: lines connecting 1010, 1020, 1030, 1040, 1050] that indicate a presence of the user interactions [e.g., Fig. 5: 510, 550] based on the first outputs sampled;
scanning [e.g., Fig. 3: 320], by the circuit, based on a multi-touch detection method only the second set over a second stage [e.g., Paragraph 72: Each switch 2020 is fed by a group of amplifiers 2010 and passes on signals from one of the connected amplifiers 2010 to the next stage] of detection to receive second outputs [e.g., via Fig. 2b: 2040; Fig. 9: 940, 980]; and
determining, by the circuit, positions of the user interactions from the second outputs
(e.g., see Paragraphs 47-200). 

Hotelling, Zachut and Haim are analogous art, because they are from the shared inventive field of capacitive touch detection.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Haim’s tracking window techniques with Hotelling’s and Zachut’s touch sensor, so as to sample a minimum number of sensor lines and minimize signal processing.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Although the RCE filed 6 June 2022 includes claim amendments, all of the claims are rejected with the same prior art applied in the Final Office action mailed 5 January 2022.
Moreover, instant claims 1-7 are nearly identical to claims 1-7 in Application No. 15/068,701 as submitted on 24 June 2019 and 7 January 2020. 
Instant claims 1-7 are rejected with the same prior art applied in the 15/068,701 Final Office actions mailed on 7 October 2019 and 7 August 2020.
MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the “same invention” claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. 
Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims prior to the RCE filing (same invention), and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 August 2022